EXHIBIT 11 Statement Regarding Computation of Per Share Earnings SOUTHERN MISSOURI BANCORP, INC. AND SUBSIDIARY STATEMENT REGARDING COMPUTATION OF PER SHARE EARNINGS Year Ended June 30, Basic Average shares outstanding Net income $ $ $ Less: effective dividend on preferred shares - - Less: effective dividend on preferred shares Net income available to common stockholders $ $ $ Basic earnings per share available to common stockholders $ $ $ Diluted Average shares outstanding Net effect of dilutive stock options - based on the treasury stock method using the period end market price, if greater than average market price Total Net income $ $ $ Less: effective dividend on preferred shares - - Less: effective dividend on preferred shares Net income available to common stockholders $ $ $ Diluted earnings per share available to common stockholders $ $ $
